Citation Nr: 0828229	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-34 125A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a low back injury has 
been received, and if so, whether service connection therefor 
is established.

2.  Entitlement to service connection for residuals of cold 
injury to the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1950 to 
September 1953.  He served in Korea from January to November 
1952.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a January 2006 rating action that 
denied service connection for residuals of cold injury to the 
feet, and a February 2007 rating action that denied service 
connection for residuals of a low back injury on the grounds 
that new and material evidence to reopen the claim had not 
been received.  As reflected in the November 2007 Statement 
of the Case, the RO reopened the claim for service connection 
for residuals of a low back injury on the basis of new and 
material evidence, but denied the claim for service 
connection on the merits.

In July 2008, the veteran and his wife testified at a Board 
hearing before the undersigned Veterans Law Judge (VLJ) at 
the RO.

In August 2008, the undersigned VLJ granted the veteran's 
July 2008 motion to advance this case on the Board's docket 
pursuant to the provisions of 38 U.S.C.A. § 7107(a)(2) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The RO denied service connection for residuals of a low 
back injury by rating action of September 2001; the veteran 
was notified of the denial by letter the same month, but he 
did not appeal.

3.  Evidence associated with the claims folder since the 
September 2001 rating action denying service connection for 
residuals of a low back injury is not cumulative or redundant 
of evidence previously of record; relates to an unestablished 
fact necessary to substantiate the claim for service 
connection; and raises a reasonable possibility of 
substantiating the claim.

4.  A chronic low back disability, lumbar spondylosis with 
disc degeneration, was not shown present in service or for 
many years thereafter, and the competent medical evidence 
establishes no nexus between the current low back disability 
and the veteran's military service or any incident thereof, 
including any injury.

5.  A bilateral fungal foot disability was not shown present 
in service or for many years thereafter, and the competent 
medical evidence establishes no nexus between the current 
foot disability and the veteran's military service or any 
incident thereof, including claimed cold injury.


CONCLUSIONS OF LAW

1.  The September 2001 rating action denying service 
connection for residuals of a low back injury is final.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2007).  
    
2.  Since September 2001, new and material evidence to reopen 
the claim for service connection for residuals of a low back 
injury has been received.  38 C.F.R. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007). 

3.  The criteria for service connection for residuals of a 
low back injury are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.307, 3.309 (2007).  

4.  The criteria for service connection for residuals of cold 
injury of the feet are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)) essentially include, upon 
the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

December 2005 and November 2006 pre-rating RO letters 
variously informed the veteran and his representative of the 
VA's responsibilities to notify and assist him in his claims, 
and what was needed to establish entitlement to service 
connection on the merits, as well as to reopen the claim for 
service connection for residuals of a low back injury.  
Thereafter, he was afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been provided ample opportunity to submit 
such information and evidence.  

Additionally, those RO letters provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and the type of records that the VA would make reasonable 
efforts to get.  The Board thus finds that those letters 
collectively satisfy the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, the 
December 2005 and November 2006 documents fully meeting the 
VCAA's notice requirements were furnished to the veteran 
before the January 2006 and February 2007 rating actions on 
appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue, and he was furnished notice pertaining to the 
effective date information in a May 2006 RO letter, thus 
meeting the notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining all available service medical, 
administrative, and personnel records, and post-service VA 
medical records up to 2007.  In January 2006, the National 
Personnel Records Center (NPRC) stated that records of the 
veteran's service duty assignments and stations showed no 
evidence of cold weather exposure during military service.  A 
transcript of the July 2008 Board hearing testimony of the 
veteran and his wife has have been associated with the claims 
folder and considered in adjudicating these claims.  

Significantly, the veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
In December 2005, the veteran stated that he had no 
additional evidence or information to submit in connection 
with his claims.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the matters currently under 
consideration.  In May 2002, the veteran's wife stated that 
records of private physicians who reportedly treated him for 
his back after separation from service were unavailable, as 
those doctors had died.  In November 2006, the veteran stated 
that he did not seek medical attention for his back after the 
December 1951 airplane crash in service, and that he had no 
additional evidence or information to submit in connection 
with his claims.  In April 2007, the veteran stated that he 
could not obtain statements from service comrades about his 
claimed back complaints in service, and that records of 
private physicians who reportedly treated him for his back 
after separation from service were unavailable, as those 
doctors had died.   He gave testimony to the same effect 
about the unavailability of post-service medical records at 
the July 2008 Board hearing.
  
Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).

A.  Whether New and Material Evidence to Reopen a Claim for 
Service Connection for Residuals of a Low Back Injury Has 
Been Received, and If So,                        Whether 
Service Connection Therefor is Established.

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10% within 1 year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of it 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A.     §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

The veteran's claim for service connection for residuals of a 
low back injury was previously considered and denied by 
rating action of September 2001.  The evidence then 
considered included service and post-service VA medical 
records and a copy of a contemporaneous December 1951 
newspaper article stating that the veteran had not been not 
injured in an airplane crash.  The RO denied the claim on the 
grounds that the veteran's low back disability had its onset 
many years post service and was not related to any incident 
of service.  The veteran was notified of that rating action 
by letter of September 2001, but he did not appeal.

Because the veteran did not appeal the September 2001 denial, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  The 
VA may, however, reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108;  38 C.F.R. 
§ 3.156(a).  

The current application to reopen the claim for service 
connection was filed in July 2005.  With respect to attempts 
to reopen previously-denied claims, 38 C.F.R. § 3.156(a) 
provides that new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or with previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating it, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3.156.  If the evidence is determined to be both 
new and material, the VA must reopen the claim and evaluate 
the merits after ensuring that the duty to assist has been 
fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the September 2001 rating action) in determining whether a 
claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).
  
Considering the record in light of the above, the Board finds 
that the additional evidence added to the record since the 
RO's prior final September 2001 denial constitutes new and 
material evidence that warrants reopening the claim for 
service connection for residuals of a low back injury, and 
the claim is granted to that limited extent.  In 2002, 
statements were received from 3 individuals, including the 
veteran's wife, to the various effect that they knew that the 
veteran had back problems in service or shortly after 
discharge therefrom, and that he sought medical treatment for 
back complaints shortly after separation from service.  The 
Board finds that this evidence "new," in the sense that it 
was not previously before agency decisionmakers, and is not 
cumulative or redundant of evidence previously of record.  
The Board also finds that this evidence is "material" for 
the purpose of reopening the claim, as it consists of 
statements from individuals who knew the veteran in service 
or shortly after discharge therefrom, and that it relates to 
an unestablished fact necessary to substantiate the claim 
(the claimed inservice onset of back problems, and reported 
treatment therefor shortly after separation from service) and 
raises a reasonable possibility of substantiating the claim.  
As new and material evidence has been received, the Board 
finds that the criteria for reopening the claim for service 
connection (and, hence, for a de novo review of the claim) 
are met.  

However, a de novo review of the entire evidence of record, 
both old and new, does not support the grant of service 
connection for residuals of a low back injury on the merits.

A review of the service medical, administrative, and 
personnel records is completely negative for complaints, 
findings, or diagnoses of any low back injury.  The veteran 
denied a history of swollen or painful joints, arthritis or 
rheumatism, or bone, joint, or other deformity on August 1953 
separation examination, and the spine was normal on 
examination.  

Copies of contemporaneous December 1951 newspaper articles 
identified the veteran as a serviceman involved in an 
airplane crash, but specifically noted that he had not been 
injured. Another article indicated that the pilot had made an 
excellent crash landing, that the passengers had been saved 
from death or serious injuries by the pilot's handling of the 
airplane, and that only 3 servicemen had suffered minor 
injuries.  The veteran was identified as a passenger, but he 
was not noted as one of the 3 who suffered minor injuries.

The first objective demonstration of a low back disability 
was the moderate spondylosis with L5-S1 disc degeneration 
noted on VA X-rays of May 2001, some 47 years post service.  
Although the veteran gave a history of chronic lumbago which 
he related to his military service, there was no medical 
opinion linking the back disability to military service or 
any incident thereof, including the 1951 airplane crash.  
September 2001 and July 2004 VA outpatient records noted the 
veteran's history of lumbago and an old back injury, a 
February 2003 VA outpatient record noted the veteran's 
history of chronic low back pain since a 1951 injury, and 
August 2006 VA magnetic resonance imaging revealed pan-lumbar 
degenerative disc disease with multi-level facet joint 
arthropathy, but there was no medical opinion therein linking 
any back disability to military service or any incident 
thereof, including the 1951 airplane crash.  However, the 
appellant's own reported history of alleged inservice back 
complaints or injury does not constitute competent evidence 
of the actual inservice onset of the current low back 
disability.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence that is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by him, does not constitute competent medical 
evidence, and a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional). 

In the absence of competent and persuasive (medical) evidence 
establishing a nexus between any current low back disability 
first manifested many years post service and the veteran's 
military service or any incident thereof, the Board finds no 
basis upon which to grant service connection therefor.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions, his and his wife's Board hearing 
testimony, and the 2002 statements from 3 individuals, 
including the veteran's wife, to the various effect that they 
knew that the veteran had back problems in service or shortly 
after discharge therefrom, and that he sought medical 
treatment for back complaints shortly after separation from 
service.  However, such do not provide any basis for 
allowance of the claim.  While the veteran may believe that 
his current low back disability is related to his military 
service and the December 1951 airplane crash, there is no 
persuasive medical support for such contention.  The Board 
emphasizes that the appellant and other laymen are competent 
to offer evidence as to facts within their personal 
knowledge, such as the veteran's reports of his own symptoms 
and other individual observations of his complaints.  
However, medical questions of diagnosis and etiology are 
within the province of trained medical professionals.  Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laymen without 
the appropriate medical training or expertise, the appellant 
and the other individuals are not competent to render an 
opinion on medical matters such as the relationship, if any, 
between reported back complaints in service or shortly after 
separation therefrom and a low back disability first 
diagnosed over 47 years post service.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)  (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Hence, the 
assertions in this regard have no probative value.

Under these circumstances, the Board concludes that service 
connection for a low back disability, claimed as a residual 
of low back injury, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B.  Service Connection for Residuals of Cold Injury of the 
Feet

The veteran contends and gave testimony in July 2008 to the 
effect that he currently suffers from residuals of cold 
injury of the feet in service in Korea in February 1952, and 
that this is supported by competent medical opinion.

A review of the service medical, administrative, and 
personnel records is completely negative for complaints, 
findings, or diagnoses of any cold injury of the feet.  The 
veteran denied a history of swollen or painful joints, leg 
cramps, arthritis or rheumatism, bone, joint, or other 
deformity, and lameness or foot trouble on August 1953 
separation examination, and the feet and lower extremities 
were normal on examination.  
  
In January 2006, the NPRC stated that records of the 
veteran's service duty assignments and stations showed no 
evidence of cold weather exposure during military service.

2002 statements from 3 individuals, including the veteran's 
wife, who variously knew the veteran prior to and/or after 
military service do not address the matter of claimed 
residuals of cold injury of the veteran's feet

The first objective demonstration of a foot disability was 
the tinea unguium assessed on VA outpatient examination of 
February 2005, some 51 years post service.  Although on the 
latter examination the veteran gave a history of military 
service-related fungal toenails, on August 2005 podiatric 
examination the veteran gave a history of frostbite in 
service and stated his belief that his fungal toenails were 
the result thereof, and the impression was fungal toenails on 
June 2006 and January 2007 VA podiatric examinations, there 
was no medical opinion therein linking that foot disability 
to military service or any incident thereof, including 
claimed residuals of cold injury.  However, the appellant's 
own reported history of alleged inservice foot complaints or 
cold exposure does not constitute competent evidence of the 
actual inservice occurrence of cold injury or onset of any 
current foot disability.  See LeShore, 8 Vet. App. at 409 
(evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
him, does not constitute competent medical evidence, and a 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional). 

While the Board has also considered a February 2006 VA 
podiatric examination report that noted the veteran's history 
of frostbite in service and his belief that his dystrophic 
mycotic toenails could have arisen from this, and the 
examiner's impression that the fungal toenails probably arose 
from the frostbite that the veteran stated he sustained in 
military service, the Board finds that this evidence does not 
provide persuasive support for the veteran's claim that 
service connection is warranted for a fungal foot disability 
that is a residual of cold injury.  The podiatrist admittedly 
reached his equivocal conclusion as to the etiology of the 
veteran's fungal toenails after relying merely on the medical 
history as related by the veteran.  As noted above, the 
appellant's own reported history of alleged inservice cold 
exposure does not constitute competent evidence of the actual 
inservice occurrence of cold injury.  Moreover, there is no 
evidence in the 2006  medical report that the podiatrist ever 
reviewed the veteran's claims folder that showed normal foot 
and lower extremity clinical findings on August 1953 service 
separation examination, other service medical records showing 
no evidence of any cold injury of the feet, and the NPRC's 
certification that records of the veteran's service duty 
assignments and stations showed no evidence of cold weather 
exposure during military service.  The Board notes that, as a 
medical opinion can be no better than the facts alleged by a 
claimant, an opinion based on an inaccurate factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 179, 180 (1993).  Thus, the Board 
finds that the February 2006 VA podiatric report does not 
provide persuasive support for the veteran's claim that a 
current fungal foot disability had its onset in service or is 
related to any incident thereof, including claimed cold 
injury.  

In the absence of competent and persuasive (medical) evidence 
establishing a nexus between any current fungal foot 
disability first manifested many years post service and the 
veteran's military service or any incident thereof, the Board 
finds no basis upon which to grant service connection 
therefor.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions and his and his wife's Board hearing 
testimony.  However, such do not provide any basis for 
allowance of the claim.  While the veteran may believe that 
his current fungal foot disability is related to his military 
service and alleged cold injury therein, there is no 
persuasive medical support for such contention.  The Board 
emphasizes that the appellant and his wife are competent to 
offer evidence as to facts within their personal knowledge, 
such as the veteran's reports of his own symptoms, and his 
wife's observations of his complaints.  However, medical 
questions of diagnosis and etiology are within the province 
of trained medical professionals.  Jones, 7 Vet. App. at 137-
38.  As laymen without the appropriate medical training or 
expertise, the appellant and his wife are not competent to 
render an opinion on medical matters such as the 
relationship, if any, between reported cold injury in service 
and fungal foot disability first diagnosed over 51 years post 
service.  See Bostain, 11 Vet. App. at 127, citing Espiritu.  
See also Routen, 10 Vet. App. at 186  (a layman is generally 
not capable of opining on matters requiring medical 
knowledge).  Hence, the assertions of the veteran and his 
wife in this regard have no probative value.

Under these circumstances, the Board concludes that service 
connection for residuals of cold injury of the feet must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for residuals of a 
low back injury has been received, the appeal is granted to 
this extent.

Service connection for residuals of a low back injury is 
denied.

Service connection for residuals of cold injury of the feet 
is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


